THE COURT.
This appellant complains that his motion in arrest of judgment should have been granted. The contention is based upon an alleged defect in the information, wherein it fails to allege that the acts done by appellant which constitute the burglary were done “contrary to the force and effect of the statute in such cases made and provided.”
No demurrer was interposed to the information, and under those circumstances no defect appearing upon the face of the information can be considered, unless it bears upon the matter of jurisdiction. The defect in the information here relied upon in no sense is jurisdictional, neither does it disclose a failure to state a public offense, and for these reasons the motion to arrest the judgment was properly denied.
The judgment is affirmed.
Hearing in Bank denied.